United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE ARMY, TOOELE
ARMY DEPOT, Tooele, UT, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0344
Issued: February 15, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On November 29, 2016 appellant filed a timely appeal from a June 2, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
assigned Docket No. 17-0344.2
On June 25, 2013 appellant, then a 59-year-old former equipment specialist, filed an
occupational disease claim (Form CA-2) for a hearing disorder (tinnitus) and chronic sinusitis,
which allegedly arose in the performance of duty on or about February 11, 2013. He attributed his
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20
C.F.R. § 501.3(e)-(f). One hundred and eighty days from June 2, 2016, the date of OWCP’s last merit decision, was
November 29, 2016. Because using December 5, 2016, the date the Clerk of the Appellate Boards received the appeal,
would preclude review of the June 2, 2016 decision, the date of the postmark is considered the date of filing. The date
of the U.S. Postal Service postmark is November 29, 2016, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

The Board notes that following the June 2, 2016 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

hearing condition to workplace noise, which included exposure to loud machines and
pneumatic/electric equipment. Appellant voluntarily retired effective May 3, 2011.
On January 29, 2014 OWCP accepted appellant’s claim for binaural sensorineural hearing
loss. By separate decision dated January 29, 2014, it found that he was not entitled to a schedule
award because there was no ratable impairment in either ear. OWCP also declined to accept
tinnitus.3
Appellant subsequently requested an oral hearing before OWCP’s Branch of Hearings and
Review. He also submitted additional medical evidence. By decision dated November 25, 2014,
the hearing representative vacated OWCP’s January 29, 2014 schedule award decision, and
remanded the case for further medical development regarding whether appellant had a ratable
hearing loss.
On remand, OWCP referred appellant for a second opinion evaluation. In a January 6,
2015 report, Dr. Stewart E. Barlow, a Board-certified otolaryngologist and OWCP referral
physician, diagnosed bilateral high-frequency sensorineural hearing loss and tinnitus, which he
attributed to appellant’s federal civilian occupational noise exposure. He found 3.4 percent hearing
impairment, plus an additional 4 percent permanent impairment due to tinnitus, for a total binaural
hearing impairment of 7.4 percent.
In a January 8, 2015 report, OWCP’s DMA agreed with Dr. Barlow’s 7.4 percent
permanent impairment rating, but found that the results of the latest audiogram, dated January 6,
2015, were unrelated to appellant’s accepted occupational noise exposure. He noted that appellant
retired in May 2011 and did not have a ratable hearing impairment as of December 16, 2013. The
DMA explained that noise-induced hearing loss stops as soon as the claimant/employee is no
longer exposed to hazardous workplace noise, which in this case was May 3, 2011. He further
explained that the December 16, 2013 audiogram results, which showed no ratable impairment,
were representative of appellant’s work-related damage. As such, the increased impairment
demonstrated on appellant’s January 6, 2015 audiogram was unrelated to his federal workplace
exposure.
By decision dated January 15, 2015, OWCP again denied appellant’s claim for a schedule
award. It explained that the ratable hearing impairment noted on the January 6, 2015 audiogram
was unrelated to appellant’s employment as he had not been exposed to hazardous workplace
noise(s) since May 3, 2011. OWCP also declined to expand the claim to include tinnitus as an
accepted condition.
Appellant timely requested reconsideration and submitted additional medical evidence.4

3
OWCP based its findings on the December 16, 2013 evaluation of Dr. Craig W. Anderson, a Board-certified
otolaryngologist and OWCP referral physician, as well as the January 24, 2014 opinion of its district medical adviser
(DMA). The DMA explained that appellant was not eligible for a tinnitus rating because there was no ratable hearing
impairment in either ear as demonstrated by the December 16, 2013 audiogram.
4
In a March 13, 2015 report, Dr. Barlow indicated that appellant’s hearing loss and tinnitus were due to noise
exposure encountered in his federal civilian employment.

2

OWCP subsequently declared a conflict in medical opinion between the DMA and
Dr. Barlow, the second opinion examiner, regarding whether appellant’s tinnitus was causally
related to his accepted employment exposure. In a January 22, 2016 statement of accepted facts
(SOAF), it noted that the claim had been accepted for “binaural sensorineural hearing loss….”
OWCP also noted that appellant’s work environment included “exposure to high level noise and
required use of protective equipment.” It referred appellant to Dr. Justin D. Gull, a Board-certified
otolaryngologist, to resolve the purported conflict in medical opinion.
In a May 16, 2016 report, Dr. Gull diagnosed bilateral sensorineural hearing loss and
bilateral tinnitus. Based on the results of an April 28, 2016 audiogram, he calculated 8.47 percent
binaural hearing impairment, which included 5 percent impairment due to tinnitus. However,
Dr. Gull concluded that appellant’s hearing loss was not due to noise exposure encountered in his
federal civilian employment. He explained that preexisting asymmetry in hearing combined with
presbycusis led to appellant’s hearing loss. In his narrative report, Dr. Gull reiterated his belief
that appellant’s “symptoms” and his “impairment” were “unrelated to his employment.”
In a May 27, 2016 report, another DMA reviewed Dr. Gull’s findings and calculated 8.1
percent binaural hearing impairment, which included 4 percent impairment due to tinnitus.5
By decision dated June 2, 2016, OWCP denied modification of its January 15, 2015
schedule award decision. It found that Dr. Gull, the “referee examiner,” represented the weight of
the medical evidence, which demonstrated that there was no causal relationship between
appellant’s binaural hearing impairment and his federal employment exposure that ended
May 3, 2011.6
The Board finds that the case is not in posture for decision regarding appellant’s claimed
entitlement to a schedule award. OWCP erroneously declared a conflict in medical opinion
between its DMA and an OWCP referral physician (2nd opinion), Dr. Barlow. As neither physician
was appellant’s treating physician, OWCP improperly declared a conflict in medical opinion.7
Absent a true conflict in medical opinion, Dr. Gull’s May 16, 2016 opinion cannot be afforded
determinative weight as an impartial medical evaluation. However, even as a second opinion
evaluation, Dr. Gull’s finding regarding the cause of appellant’s binaural hearing loss/impairment
lacks probative value.
The January 22, 2016 SOAF clearly delineated that appellant’s claim had been accepted
for employment-related “binaural sensorineural hearing loss….” Dr. Gull ostensibly disagreed
with OWCP regarding the cause of appellant’s accepted hearing condition. He offered a contrary
opinion noting that the current hearing loss was due to a combination of age-related change and
an asymmetry that preexisted his employment. An OWCP referral physician’s findings, be it a
second opinion or impartial medical evaluation, must be based on the factual underpinnings of the
5

In a June 1, 2016 supplemental report, the DMA recommended hearing aids.

6

In a separate June 2, 2016 decision, OWCP authorized hearing aids.

7

See 5 U.S.C. § 8123(a); 20 C.F.R. § 10.321(b); S.G., 58 ECAB 383, 387 (2007) (a conflict may only exist between
an employee’s physician and a physician designated or approved by OWCP); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.11a (September 2010).

3

claim, as set forth in the SOAF.8 The SOAF should be the framework of the referral physician’s
opinion.9 As Dr. Gull’s May 16, 2016 second opinion evaluation is inconsistent with OWCP’s
January 22, 2016 SOAF, his opinion on causal relationship is of diminished probative value.10
Once OWCP undertakes development of the record, it must do a complete job in procuring
medical evidence that will resolve the relevant issues in the case.11 Because of the above-noted
deficiencies in Dr. Gull’s report, additional medical development is warranted. Accordingly, the
June 2, 2016 schedule award decision shall be set aside, and the case remanded for further medical
development. After such further development as OWCP deems necessary, it shall issue a de novo
decision regarding appellant’s entitlement to a schedule award.
IT IS HEREBY ORDERED THAT the June 2, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this order.
Issued: February 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.2c
(September 2009).
9

Id. at Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.3f and 3.500.4g (June 2015).

10

Id. at Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3a (October 1990).

11

See A.P., Docket No. 17-0813 (issued January 3, 2018); Richard F. Williams, 55 ECAB 343, 346 (2004).

4

